Citation Nr: 0515969	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  99-17 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 (West 2002) for status post laminectomy at C5, C6, C7 
with fusion for herniated nucleus pulposus and canal 
stenosis, claimed to be the result of treatment at a 
Department of Veterans Affairs (VA) medical facility in June 
1998.

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 (West 2002) for neurogenic bladder, secondary to status 
post laminectomy at C5, C6, C7, claimed to be the result of 
treatment at a VA medical facility in June 1998.

3.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 (West 2002) for bowel dysfunction, secondary to status 
post laminectomy at C5, C6, C7, claimed to be the result of 
treatment at a VA medical facility in June 1998.

4.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 (West 2002) for loss of motor/sensory function, left 
lower extremity, secondary to status post laminectomy at C5, 
C6, C7, claimed to be the result of treatment at a VA medical 
facility in June 1998.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in San Juan, the 
Commonwealth of Puerto Rico (RO), which denied the benefits 
sought on appeal.  

Specifically, in a July 1998 rating decision, the RO denied a 
claim for TDIU.  In an April 2004 rating decision, the RO 
denied compensation benefits under 38 U.S.C.A. § 1151, for 
status post laminectomy at C5, C6, C7 with fusion for 
herniated nucleus pulposus and canal stenosis; neurogenic 
bladder; bowel dysfunction; and loss of motor/sensory 
function, left lower extremity.  The latter three disorders 
were claimed as secondary to the laminectomy at C5, C6, C7, 
and all of the disorders are claimed to be the result of 
treatment at a VA medical facility in June 1998.  The veteran 
perfected the five claims on appeal.

In April 2005 the veteran's representative raised the matter 
of service connection for these disabilities, and for a 
mental disorder, secondary to the service-connected herniated 
nucleus pulposus in the lumbar segment of the spine.  These 
claims were denied by a June 2003 rating decision, and a 
notice of disagreement was not received within one year after 
notice of that decision was sent.  The service connection 
claims are referred to the RO for appropriate action.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  The veteran filed the current claims regarding 
compensation benefits under 38 U.S.C.A. § 1151 after October 
1997.

3.  Any additional disability the veteran has following 
hospitalization and treatment, including surgery at a VA 
medical facility in June 1998, did not result from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
and was not the result of an event that was not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for additional disabilities of status post 
laminectomy at C5, C6, C7 with fusion for herniated nucleus 
pulposus and canal stenosis, neurogenic bladder, bowel 
dysfunction, and loss of motor/sensory function, left lower 
extremity, claimed to be the result of treatment at a VAMC in 
June 1998 are not met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358 (prior to, and as of, September 2, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The appellant has been notified consistent with requirements 
under the VCAA in  letters dated in December 2001, April 
2002, February 2003 and August 2003, and in respective 
statements of the case and supplemental statements of the 
case.  These documents in combination informed the veteran of 
the information and evidence necessary to substantiate the 
claims, which evidence he was expected to submit, and which 
evidence VA would attempt to obtain for him.  He was also 
requested to inform the RO of any further evidence the 
claimant wanted VA to attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record reflects that 
the RO has made reasonable efforts to obtain relevant medical 
and other evidence adequately identified by the appellant in 
support of his claim.  The veteran has been afforded relevant 
examination.  

With respect to the § 1151 claims, VCAA-compliant notice was 
provided prior to the first unfavorable adjudication of the 
case, satisfying the timing requirements of VCAA.  With 
respect to the TDIU claim, in May 2004, the case was 
readjudicated, satisfying the timing requirements of VCAA.  
VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case (TDIU 
claim) because VCAA did not exist at that time.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudication.  
Thus, to decide the appeal now would not be prejudicial.  The 
Board finds that VA has complied with the VCAA duties to 
notify and assist.

II.  Compensation Under 38 U.S.C.A. § 1151

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
(1) status post laminectomy at C5, C6, C7 with fusion for 
herniated nucleus pulposus and canal stenosis; (2) neurogenic 
bladder; (3) bowel dysfunction; and (4) loss of motor/sensory 
function, left lower extremity.  The latter three disorders 
are claimed as secondary to the laminectomy at C5, C6, C7, 
and all of the disorders are claimed to be due to a cervical 
spine operation he underwent in June 1998 at a VA medical 
center. 

The veteran filed this claim for compensation benefits under 
38 U.S.C.A. § 1151 in July 2003.  Effective October 1, 1997, 
the United States Congress amended 38 U.S.C.A. § 1151.  See § 
422(a) of PL 104-204.  The purpose of the amendment was, in 
effect, to overrule the United States Supreme Court decision 
in Brown v. Gardner, 115 S. Ct. 552 (1994), which held that 
no showing of negligence was necessary for recovery under § 
1151.  In pertinent part, § 1151, as amended, reads as 
follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, all three of 
the following factors must be shown: (1) 
Disability/additional disability; (2) that VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability; and (3) that there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.358, in pertinent part also provides that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358 
(c)(3).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 (as in this case) were amended.  
See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  With respect to the 
instant claim, the amendments added 38 C.F.R. § 3.361, to 
establish the criteria for a claim based on the provisions of 
38 U.S.C.A. § 1151 filed on or after October 1, 1997.  

Although the RO has not had the opportunity to evaluate the 
veteran's claim under the amended criteria, the Board finds 
that the veteran will not be prejudiced by having his claim 
addressed at this time by the Board.  The newly added 
38 C.F.R. § 3.361 specifies: (1) the criteria for determining 
whether a veteran has an additional disability; (2) the 
criteria for establishing the cause of additional disability; 
(3) the criteria for establishing the proximate cause of 
additional disability; (4) the definition of "Department 
Employee" and Department facility"; and (5) the activities 
that are not considered hospital care, medical or surgical 
treatment, or examination furnished by a Department employee 
or in a Department facility.  The instant claim is clearly 
subject to the newly added 38 C.F.R. § 3.361, as the claim 
was filed years after Congress amended 38 U.S.C.A. § 1151 in 
October 1997.  With respect to numbers 4 and 5, outlined 
above, there has not been a dispute as to whether the medical 
treatment at issue was furnished by VA employees at a VA 
facility.  With respect to numbers 1 and 2, outlined above, 
the substance of the referenced criteria was communicated to 
the veteran via a letter in August 2003 and the statement of 
the case.  

With respect to number 3, outlined above, 38 C.F.R. § 3.361 
provides that in order to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care or medical or surgical treatment proximately caused 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or VA 
furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent (as defined in VA 
regulations). 

As will be discussed in further detail below, the criteria 
concerning the need to show carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care or medical or 
surgical treatment merely implemented the language of 
38 U.S.C.A. § 1151, the operative statutory provision.  

In short, the provisions of the newly added 38 C.F.R. § 3.361 
are either not relevant to the instant claim, or were already 
considered by the RO in applying 38 U.S.C.A. § 1151 to the 
claim.  For the above reasons the Board finds that the 
veteran has not been prejudiced by the application of 
38 C.F.R. § 3.361 without first remanding the case to the RO.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case informed the veteran of the information and 
evidence needed to substantiate his claim.  Moreover, and as 
noted above, the VA correspondence notified the veteran as to 
which evidence would be obtained by him and which evidence 
would be retrieved by VA.  It is clear from submissions by 
and on behalf of the veteran that he is fully conversant with 
the legal requirements in this case.

The current version of the law provides, in pertinent part, 
that compensation shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
the additional disability were service connected.  A 
disability is considered a qualifying additional disability 
under the law if it is not the result of the veteran's own 
willful misconduct and the disability was caused by VA 
hospital care, medical or surgical treatment, or examination, 
and the proximate cause of the disability was: (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (2) an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151 (West 2002).

As noted earlier, effective September 2, 2004, the 
regulations pertaining to claims for compensation pursuant to 
38 U.S.C.A. § 1151 filed on or after October 1, 1997 were 
amended again.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  
Those regulations largely implemented the provisions of 
38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based, to the 
veteran's condition after such care or treatment.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(b)).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.   Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(c)(1)).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.   69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) (to be 
codified at 38 C.F.R. § 3.361(c)(2)).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) 
(to be codified at 38 C.F.R. § 3.361(d)(1)).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  69 Fed. Reg. 46426, 46325 (Aug. 3, 
2004) (to be codified at 3.361(d)(2)).

The Board has reviewed all of the considerable evidence of 
record potentially relevant to this claim, which consists of 
the veteran's contentions; service medical records; VA and 
private treatment records from the 1970s to January 2004; the 
reports of VA examinations dated from 1966 to January 2004; 
and employment and Social Security Administration records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in detail.  The Board 
will summarize the relevant evidence where appropriate and 
material to the issues here.

The Board initially notes that the claims file includes 
sufficient medical evidence showing a diagnosis of the 
claimed disabilities on which the veteran bases his claim of 
entitlement to compensation benefits under 38 U.S.C.A. § 
1151.  However, as discussed below, on review of the record 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran is entitled to benefits 
under 38 U.S.C.A. § 1151 with respect to those disabilities.  

The Board notes that the veteran has previously been denied 
service connection for the claimed disabilities on the basis 
of a direct relationship to service.  The veteran is not 
claiming that here.  Here, the issue is whether there is 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for the claimed disabilities.  In this case, the veteran has 
asserted that his surgery by VA in June 1998 caused injury 
resulting in the claimed disabilities.  

The veteran was examined by VA in January 2004 for the 
purpose of obtaining an opinion which would assist in 
addressing the question of whether there is any additional 
disability warranting entitlement to compensation under 
U.S.C.A. § 1151.

That VA examiner reviewed the medical evidence contained in 
the claims file and examined the veteran, and provided the 
following summary of facts regarding the history and 
progression of the veteran's cervical spine condition.  

In October 1997, an MRI of the cervical region showed central 
HNPs at C5-C6, C6-C7 levels with impingement on the cord.  
There was also stenosis of the neural foramen.  Somatosensory 
evoked potentials of both upper and lower extremities were 
normal.  An MRI of the lumbosacral region in 1997 to evaluate 
low back pain showed disk bulges essentially the same as 
previously reported in March 1995.  The veteran had previous 
lumbar laminectomy.  

The veteran underwent decompressive surgery from C5 to C7 in 
1998; and according to physician statements in May 2000 and 
November 2001 by the chief of spinal cord injury service at 
the San Juan VA Medical Center, the veteran developed 
neurogenic bladder and bowel afterwards.  No specific time of 
onset was given. 

Prior and post operative medical notes showed no specific 
complaints of neurogenic bladder or bowel and particularly 
RMS evaluation in November 1998.  Urinary and fecal 
incontinence or dysfunction was denied.  An evaluation in 
December 1999 failed to show evidence of neurogenic bladder 
or bowel dysfunction.  Private medical statements in 1997 and 
1998 by a neurologist and neurosurgeon did not mention 
symptoms of neurogenic bladder or bowel dysfunction.  

The February 1999 report of application for social security 
disability by a neurosurgeon did not include neurogenic 
bladder or bowel as disabling conditions.  Hospitalization 
from November 9 to 22, 2000 confirmed neurogenic bladder and 
bowel symptoms by diagnostic studies for the first time (San 
Juan VA Medical Center SCI).  Post surgical MRI in February 
1999 showed a ventral extradural defect due to disk and/or 
osteophyte at C5-C6 indented and producing spinal stenosis 
and impingement on the cord, similar to previous study dated 
October 9, 1997.  At C6-C7 the previously noted cord 
compression was no longer seen.

The surgical procedure report was reviewed and clearly 
indicates that the C5-C6 and C6-C7 level was identified and 
discectomies were done, osteophytes removed and decompression 
accomplished.  This was followed by fusion with donor bone 
grafts.  No intra or post operative complications were 
mentioned or observed.

Based on the above discussed review of the claims file 
evidence, the January 2004 VA examiner made the following 
conclusions: (1) the veteran underwent the indicated surgical 
procedure in an adequate way on June 18, 1998; (2) the 
neurogenic bladder and bowel was not clearly present until 
November 2000 and definitely the onset was not immediately 
after the surgical procedure, eliminating the possibility of 
an unexpected complication of surgery; and (3) post operative 
MRI done February 11, 1999 showed again either a recurrent 
disk and/or osteophyte indenting and compressing the cord.

The examiner concluded with an opinion that the claimed 
disabilities appeared a long time after the surgical 
procedure, were not a complication of it, and were rather due 
to the natural progression of the cervical degenerative 
spondylotic process which the surgical procedure was intended 
to prevent.

The Board finds that this report provides persuasive evidence 
against the veteran's  claims for benefits under 38 U.S.C.A. 
§ 1151.

There are no opinions to the contrary to show that any 
disability -- claimed as (1) status post laminectomy at C5, 
C6, C7 with fusion for herniated nucleus pulposus and canal 
stenosis, (2) neurogenic bladder, (3) bowel dysfunction, or 
(4) loss of motor/sensory function, left lower extremity -- 
resulted from (1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (2) an event not 
reasonably foreseeable.  

On the contrary, the evidence indicates that these claimed 
disabilities appeared long after the surgical procedure, and 
were not a complication of it; and that these were due to the 
natural progression of the existing cervical degenerative 
spondylotic process, for which the surgical procedure was 
conducted in an attempt to prevent that process.  On 
comparing the veteran's condition immediately before the 
beginning of the surgical treatment to the veteran's 
condition after that treatment, the preponderance of the 
evidence is against a finding that the veteran had an 
additional disability on which to premise a claim under 
§ 1151.

The Board has reviewed the claims file and finds the above 
summary of facts provided by the January 2004 VA examiner to 
be generally consistent with the Board's review of the claims 
file.  Additionally, the Board observes that a June 1998 VA 
discharge summary report associated with the surgery noted 
that there were no complications.  VA progress notes in 
September 1998 noted that the veteran continued with cervical 
pain and pain in the left upper extremity and left iliac 
crest (donor site for bone fusion).  There is no mention at 
that time of any neurogenic bladder or bowel dysfunction, or 
loss of motor/sensory function, left lower extremity.  

The Board concludes that the evidence does not suggest that 
there were any complications proximately following the 
medical treatment by the VA in June 1998, and there is no 
indication that was any additional disability resulting from 
(1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (2) an event not reasonably 
foreseeable.

The Board has reviewed the veteran's statements.  Although 
the veteran has provided statements as to the difficulties he 
associates with the VA treatment, the veteran's own opinion 
as to whether VA treatment caused the claimed disabilities, 
or whether VA was at fault, is not competent medical 
evidence.  The U.S. Court of Appeals for Veterans Claims 
(Court) has made clear that a layperson is not competent to 
provide evidence in matters requiring medical expertise.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The Board finds, therefore, that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
compensation for (1) status post laminectomy at C5, C6, C7 
with fusion for herniated nucleus pulposus and canal 
stenosis; (2) neurogenic bladder; (3) bowel dysfunction; and 
(4) loss of motor/sensory function, left lower extremity, 
under 38 U.S.C.A. § 1151 based on VA surgery in June 1998.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

There is no approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter and the veteran is not entitled to the benefit of 
the doubt in resolving such issue.  38 U.S.C.A. § 5107.  
Based on the above finding, the Board concludes that the 
criteria for entitlement to compensation under the provisions 
of Title 38, United States Code, Section 1151, have not been 
met regarding each of the respective issues on appeal.  


ORDER

Compensation benefits under 38 U.S.C.A. § 1151 (West 2002) 
for status post laminectomy at C5, C6, C7 with fusion for 
herniated nucleus pulposus and canal stenosis, claimed to be 
the result of treatment at a Department of Veterans Affairs 
(VA) medical facility in June 1998, are denied.

Compensation benefits under 38 U.S.C.A. § 1151 (West 2002) 
for neurogenic bladder, secondary to status post laminectomy 
at C5, C6, C7, claimed to be the result of treatment at a VA 
medical facility in June 1998, are denied.

Compensation benefits under 38 U.S.C.A. § 1151 (West 2002) 
for bowel dysfunction, secondary to status post laminectomy 
at C5, C6, C7, claimed to be the result of treatment at a VA 
medical facility in June 1998, are denied.

Compensation benefits under 38 U.S.C.A. § 1151 (West 2002) 
for loss of motor/sensory function, left lower extremity, 
secondary to status post laminectomy at C5, C6, C7, claimed 
to be the result of treatment at a VA medical facility in 
June 1998, are denied.


REMAND

The veteran is seeking a TDIU on the basis that he is unable 
to secure or follow a substantially gainful occupation as the 
result of his service-connected disabilities.  However, 
additional development is needed before the Board can 
adjudicate this claim.

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).  Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent. Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria. If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, an extra-schedular total rating may also be 
assigned on the basis of a showing of unemployability, alone.  
See 38 C.F.R. § 4.16(b) (2004).

The Board may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's disability does not prevent him from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the 
United States Court of Appeals for Veterans Claims (Court) 
specifically stated that VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work. Friscia, at 297, citing 38 
U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a) (2004); Beaty, 6 Vet. App. at 538; and Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the veteran's service-connected disabilities 
include: (1) herniated nucleus pulposus, rated as 60 percent 
disabling; and (2) bilateral pterygium; keratectomy and 
pterygium excision of left eye, rated as zero percent 
disabling.  The combined rating for the service-connected 
disabilities is 60 percent.  Therefore, based on these 
ratings, the veteran has met the minimum schedular 
requirements for TDIU.  See 38 C.F.R. § 4.16(a).

The record shows that the veteran has two years of college 
education and last worked in 1998 as a clerk for the U.S. 
Postal Service.  The veteran essentially claims that his 
service-connected low back disability prevents him from 
working in part because he is unable to remain in a standing 
position due to low back symptoms including constant back 
pain.  

A Form SSA-831-C3, Disability Determination and Transmittal, 
indicates that the veteran's disability for Social Security 
Administration purposes began June 18, 1998; and that the 
primary diagnosis was disorders of the back.  The veteran 
underwent surgery on that date with respect to his non-
service-connected cervical spine.

In response to a request for employment information, in May 
2002, the veteran's former employer indicated that the 
veteran was disability retired due to lower back/cervical 
condition.  

VA has not obtained a  medical opinion with respect to 
whether the veteran is unable to secure or maintain gainful 
employment as a result of his service-connected disabilities.  
Specifically, the veteran maintains that his service-
connected low back disability has resulted in the inability 
to secure or follow a substantially gainful occupation.  He 
has not indicated that his service-connected left eye 
disability has had a significant impact in this regard, and 
similarly, the record does not so indicate.  

During VA spine and peripheral nerves examinations in May 
2003, the examiners provided findings from physical 
examination of the veteran's low back disability, 
neurological examination and peripheral nerve examination.  
However, neither examiner in May 2003 provided an opinion as 
to the employability of the veteran due to his service-
connected low back disability.  The Board finds that the 
veteran should be afforded an appropriate VA examination to 
obtain an opinion in particular as to whether he is unable to 
secure or maintain gainful employment as a result of his 
service-connected low back disability.  See Friscia, supra.

The fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Under the 
circumstances, the veteran should be scheduled for another 
examination of his service-connected low back disability.  
The VCAA requires that VA provide a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).

The veteran's service-connected low back disability is rated 
as 60 percent disabling under diagnostic criteria for rating 
intervertebral disc syndrome.  During the course of the 
appeal the rating criteria for intervertebral disc syndrome, 
under Diagnostic Code 5293, were revised.  See 38 C.F.R. § 
4.71a (2002); see also 67 Fed. Reg. 54345-54349 (August 22, 
2002) (effective September 23, 2002).  More recently, the 
rating criteria for disabilities of the spine were further 
revised.  See 38 C.F.R. § 4.71a (2003); see also 68 Fed. Reg. 
51454-51458 (August 27, 2003) (effective September 26, 2003).  

The RO has not had the opportunity of reviewing the veteran's 
claim for a TDIU, based on the rating assigned for his 
lumbosacral strain in conjunction with these revised rating 
criteria effective in September 2002 and September 2003.  Nor 
has the veteran been informed of the new rating criteria. 

The case is REMANDED to the RO via the AMC for the following 
actions:

1.  The RO should request the veteran to 
provide any evidence in his possession 
that pertains to the claim.  See 
38 C.F.R. § 3.159(b).

2.  The veteran should be afforded a VA 
examination to determine the extent of 
impairment due to his service-connected 
low back disability.  The examination 
report should address all rating factors 
in the appropriate examination 
worksheets, including "incapacitating 
episodes" of low back symptoms.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
report of examination.  

The examiner should comment on the effect 
of the veteran's service-connected low 
back disability upon his employability, 
to the exclusion of any non-service-
connected disability.  In this regard, 
the examiner should review the veteran's 
entire medical history, prior to offering 
an assessment of industrial and social 
impairment directly due to his service-
connected low back disability.  The 
conclusions of the examiner should 
include the rationale for all opinions 
expressed.  The examiner should comment 
on an assessment contained in a January 
2003 private neurologic medical report, 
signed by Jose R. Hernandez, M.D., with 
respect to a lumbar etiology of bladder 
and bowel dysfunction.  

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions, if it does not, 
the RO should take corrective action. See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claim for a 
TDIU.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


